Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Corrected Notice of Allowance
The Notice of Allowance dated 3/24/2021 has been corrected to include an examiner’s amendment to correct the dependency of claim 4 (see below). The application is now in condition for allowance. The remainder of the Notice of Allowance dated 3/24/2021 has been reproduced below.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. Authorization from the applicant or attorney of record was not required because the change below is not substantive. See MPEP 714 II E.

The application has been amended as follows: 

Claim 4:
Line 1, “claim 4” has been changed to --claim 3--.


Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: Although exercise machines having a base, an upper frame having at least one track, a movable carriage, and first and second upper carriage magnets connected to the movable carriage are known, e.g., see the prior art of record, the prior art fails to disclose or render obvious the movable carriage is adapted to move along a monorail that has first and second upper magnetic rails and first and second lower magnet rails connected to the monorail, wherein the first upper carriage magnet is aligned with the first upper magnetic rail such that a first preloading force is imparted between the first upper carriage magnet and the first upper magnetic rail, wherein the second upper carriage magnet is aligned with the second upper magnetic rail such that a second preloading force is imparted between the second upper carriage magnet and the second upper magnetic rail, wherein the first lower carriage magnet is aligned with the first lower magnetic rail such - 91 -that a first lifting force is imparted between the first lower carriage magnet and the first lower magnetic rail, and wherein the second lower carriage magnet is aligned with the second lower magnetic rail such that a second lifting force is imparted between the second lower carriage magnet and the second lower magnetic rail, in combination with the other limitations of respective independent claims 1 and 16.
US 2018/0015319 (Lagree et al.) and US 2013/0237393 (Kerdjoudj) are the closest prior art of record. 
Lagree et al. discloses an exercise machine 100 having a base 102, an upper frame having at least one track 108, a movable carriage 106, and first and second upper carriage magnets 203a,203b,203c,203d connected to the movable carriage (see FIGS. 1 and 4 below). 

    PNG
    media_image1.png
    370
    842
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    529
    711
    media_image2.png
    Greyscale

Kerdjoudj also discloses an exercise machine having a base 24, an upper frame having at least one track 20, a movable carriage 22, and first and second upper carriage magnets 150 connected to the movable carriage (see FIGS. 1 and 22 below). 

    PNG
    media_image3.png
    400
    470
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    464
    596
    media_image4.png
    Greyscale

However, Lagree et al. and Kerdjoudj both fail to disclose the movable carriage is adapted to move along a monorail that has first and second upper magnetic rails and first and second lower magnet rails connected to the monorail, wherein the first upper carriage magnet is aligned with the first upper magnetic rail such that a first preloading force is imparted between the first upper carriage magnet and the first upper magnetic rail, wherein the second upper carriage magnet is aligned with the second upper magnetic rail such that a second preloading force is imparted between the second upper carriage magnet and the second upper magnetic rail, wherein the first lower carriage magnet is aligned with the first lower magnetic rail such - 91 -that a first lifting force is imparted between the first lower carriage magnet and the first lower magnetic rail, and wherein the second lower carriage magnet is aligned with the second lower magnetic rail such that a second lifting force is imparted between the second lower carriage magnet and the second lower magnetic rail. There is no teaching, suggestion, or motivation in the prior art of record that would have made it obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify either the inventions of Lagree et al. or Kerdjoudj to arrive at the claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892 form (3/24/2021).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA S LEE whose telephone number is (571)270-1661.  The examiner can normally be reached on Monday-Friday 11am-7pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LoAn Jimenez can be reached on 571-272-4966.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.